Citation Nr: 0840332	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  99-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for narcolepsy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
North Little Rock, Arkansas, which determined that new and 
material evidence had not been received with which to reopen 
a claim of service connection for narcolepsy.

This matter was previously before the Board in May 2001, at 
which time the veteran's claim was adjudicated.  He appealed 
the May 2001 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court, in pertinent part, vacated the May 2001 decision of 
the Board, and remanded the matter for readjudication.  

VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2004, the Federal Circuit vacated the Court's April 2003 
decision and remanded the matter back to the Court for 
further proceedings.  In July 2004, the Court once again 
vacated the May 2001 decision of the Board, and remanded the 
matter for readjudication.  This decision by the Court was 
affirmed by the Federal Circuit in May 2008.  The case is now 
before the Board for further review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Pursuant to the July 2004 Order of the Court, and upon 
preliminary review of the record with respect to the 
veteran's claim of whether new and material evidence has been 
received to reopen a claim for service connection for 
narcolepsy, further development is required prior to final 
appellate review.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Notice must also be provided demonstrating the evidence and 
information necessary to reopen a previously denied claim and 
to establish entitlement to the underlying claim for the 
benefit sought on appeal.  See Kent v. Nicholson, 20 Vet. App 
1 (2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

Review of the veteran's claims file reveals that he has not 
been provided with the required notice as to the type of 
evidence required to substantiate his claim of whether new 
and material evidence has been received reopen a claim for 
service connection for narcolepsy and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that he may identify as being helpful to his claim.  On 
remand, the veteran should be provided proper notice under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice pursuant to the VCAA and under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to 
information or evidence needed to 
establish new and material evidence with 
which to reopen a claim for service 
connection for narcolepsy, to include 
notice as to the type of evidence required 
to substantiate his claim, and VA's 
respective duties, i.e., that VA would 
attempt to get any additional records that 
he may identify as being helpful to his 
claim.

The notice letter should also include the 
requirements as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App 1 (2006).  
Specifically, the notice letter should 
also include information regarding how 
disability ratings and effective date are 
assigned; and what evidence and 
information is necessary to reopen a 
previously denied claim and to establish 
entitlement to the underlying claim for 
the benefit sought on appeal.

2.  Then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, he should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

